IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JORDAN ECK,

HALEY HARTLINE, and

VINCENT FERRIZZ1,
Plaintiffs,

No. 5:19-CV-01873-MAK

Vv.

JURY TRIAL OF 12 DEMANDED

OLEY VALLEY SCHOOL DISTRICT;
TRACY SHANK, individually and as :
Superintendent of the Oley Valley Schoo! District; :
CHRISTOPHER M BECKER, individually and as :
Principal of Oley Valley High School; and :
STACEY LYONS, individually and as employee
of Oley Valley High School,

Defendants.

 

STIPULATED ORDER

AND NOW, this (yi day of | Jan... , 2020, Defendants,

Christopher M. Becker, individually, Stacey Lyons, individuaily, and Tracy Shank, individually

are dismissed with prejudice from this case.

For Plaintiff:

  

 

 

  
 

Sharon M.'0°
Attorney for

oe ‘A. Redey, Esquire

Attorney Jordan Eck, Haley Hartline,
and Vincent Ferrizzi

 

Fefendants

  

BY THE COURT:

nnell, Esquire

 

Mark A. Kearney, J.
